Exhibit 10.1

Paycheck Protection Program Term Note

 

LOGO [g900736g81x69.jpg]

May 12, 2020

$4,415,500.00

FOR VALUE RECEIVED, RECRO PHARMA INC (the “Borrower”), with an address at 490
LAPP ROAD, MALVERN, PENNSYLVANIA 19355-1212, promises to pay to the order of PNC
BANK, NATIONAL ASSOCIATION (the “Bank”), in lawful money of the United States of
America in immediately available funds at its offices located at 222 Delaware
Avenue, Wilmington, Delaware 19801, Attn: Business Banking, or at such other
location as the Bank may designate from time to time, the principal sum of
$4,415,500.00 (the “Facility”), together with interest accruing on the
outstanding principal balance from the date hereof, all as provided below. This
Note is being issued pursuant to the Coronavirus Aid, Relief, and Economic
Security Act’s (the “CARES Act”) (P.L. 116-136) Paycheck Protection Program (the
“Program”).

1.    Rate of Interest. Amounts outstanding under this Note will bear interest
at a rate per annum (“Fixed Rate”) which is at all times equal to 1.00%.
Interest will be calculated based on the actual number of days that principal is
outstanding over a year of 360 days. In no event will the rate of interest
hereunder exceed the maximum rate allowed by law.

2.    Structure; Payment Terms. During the period (the “Deferral Period”)
beginning on the date of this Note and ending on the 6 month anniversary of the
date of this Note (the “Deferral Expiration Date”), interest on the outstanding
principal balance will accrue at the Fixed Rate, but neither principal nor
interest shall be due and payable during the Deferral Period. On the Deferral
Expiration Date, the outstanding principal of the Facility that is not forgiven
under the Program (the “Conversion Balance”) shall convert to an amortizing term
loan payable as set forth below.

On the 15th day of the 7th month following the date of this Note (the “First
Payment Date”), all accrued interest that is not forgiven under the Program
shall be due and payable. Additionally, on the First Payment Date, and
continuing on the 15th day of each month thereafter until the 2nd anniversary of
the date of this Note (the “Maturity Date”), equal installments of principal
shall be due and payable, each in an amount determined by dividing the
Conversion Balance by 18 (the “Monthly Principal Amount”). Interest shall be
payable at the same times as the Monthly Principal Amount. Any outstanding
principal and accrued interest shall be due and payable in full on the Maturity
Date.

If any payment under this Note shall become due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. “Business Day” shall mean any day other than a Saturday or Sunday
or a legal holiday on which commercial banks are authorized or required by law
to be closed for business in the State of Delaware. The Borrower hereby
authorizes the Bank to charge the Borrower’s deposit account at the Bank for any
payment when due. Payments received will be applied to charges, fees and
expenses (including attorneys’ fees), accrued interest and principal in any
order the Bank may choose, in its sole discretion.

3.    Forgiveness of the Facility. All or a portion of this Facility may be
forgiven in accordance with the Program requirements. The amount of forgiveness
shall be calculated (and may be reduced) in accordance with the requirements of
the Program, including the provisions of Section 1106 of the CARES Act. Not more
than 25% of the amount forgiven can be attributable to non-payroll costs.

4.    Late Payments; Default Rate. If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the lesser of five
percent (5%) of the amount of such payment or $100.00 (the “Late Charge”). Such
fifteen (15) day period shall not be construed in



--------------------------------------------------------------------------------

any way to extend the due date of any such payment. Upon maturity, whether by
acceleration, demand or otherwise, and at the Bank’s option upon the occurrence
of any Event of Default (as hereinafter defined) and during the continuance
thereof, each advance outstanding under this Note shall bear interest at a rate
per annum (based on the actual number of days that principal is outstanding over
a year of 360 days) which shall be five percentage points (5.00%) in excess of
the interest rate in effect from time to time under this Note but not more than
the maximum rate allowed by law (the “Default Rate”). The Default Rate shall
continue to apply whether or not judgment shall be entered on this Note. Both
the Late Charge and the Default Rate are imposed as liquidated damages for the
purpose of defraying the Bank’s expenses incident to the handling of delinquent
payments, but are in addition to, and not in lieu of, the Bank’s exercise of any
rights and remedies hereunder, under the other Loan Documents (as defined below)
or under applicable law, and any fees and expenses of any agents or attorneys
which the Bank may employ. In addition, the Default Rate reflects the increased
credit risk to the Bank of carrying a loan that is in default. The Borrower
agrees that the Late Charge and Default Rate are reasonable forecasts of just
compensation for anticipated and actual harm incurred by the Bank, and that the
actual harm incurred by the Bank cannot be estimated with certainty and without
difficulty. As used in this Note, “Loan Documents” means, individually and
collectively, this Note, together with all other agreements and documents
executed and/or delivered in connection with this Note or referred to in this
Note, as amended, modified or renewed from time to time.

5.    Prepayment. The Borrower shall have the right to prepay any amounts
outstanding under this Note at any time and from time to time, in whole or in
part, without penalty.

6.    Increased Costs; Yield Protection. On written demand, together with
written evidence of the justification therefor, the Borrower agrees to pay the
Bank all direct costs incurred, any losses suffered or payments made by the Bank
as a result of any Change in Law (hereinafter defined), imposing any reserve,
deposit, allocation of capital or similar requirement (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) on the Bank, its holding company or any of their respective assets
relative to the Facility. “Change in Law” means the occurrence, after the date
of this Note, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

7.    Representations, Warranties and Covenants.

(a)    The Borrower hereby represents and warrants that, if not a natural
person, the Borrower is duly organized, validly existing and in good standing
under the laws of the state of its incorporation or organization and has the
power and authority to own and operate its assets and to conduct its business as
now or proposed to be carried on, and is duly qualified, licensed and in good
standing to do business in all jurisdictions where its ownership of property or
the nature of its business requires such qualification or licensing.

(b)    The Borrower certifies, acknowledges and agrees that the certifications
contained in the Paycheck Protection Program Certification and the Program
application delivered to the Bank are true and correct, which certifications are
hereby incorporated herein by this reference as if set forth herein.

(c)    The Borrower covenants and agrees that the Borrower will do all things
necessary to (i) if not a natural person, (A) maintain, renew and keep in full
force and effect its organizational existence and all rights, permits and
franchises necessary to enable it to continue its business as currently
conducted; and (B) continue in operation in substantially the same manner as at
present, to the extent permitted by applicable law (including

 

-2-



--------------------------------------------------------------------------------

without limitation any statute, ordinance, rule or regulation relating to
employment practices, pension benefits or environmental, occupational and health
standards and controls); and (ii) comply with all laws applicable to the
Borrower and to the operation of its business (including without limitation any
statute, ordinance, rule or regulation relating to employment practices, pension
benefits or environmental, occupational and health standards and controls).

(d)    The Borrower represents and warrants that (i) the Borrower has full
power, authority and capacity to enter into the transactions provided for in
this Note and the other Loan Documents; (ii) if not a natural person, all
necessary action to authorize the execution and delivery of this Note and the
other Loan Documents has been properly taken; (iii) this Note and the other Loan
Documents, when executed and delivered by the Borrower, will constitute the
legal, valid and binding obligations of the Borrower enforceable in accordance
with their terms; (iv) if not a natural person, the Borrower is and will
continue to be duly authorized to perform all of the terms and provisions of
this Note and the other Loan Documents; (v) there does not exist, either before
or after giving effect to the terms of this Note, any default or violation by
the Borrower of or under any of the terms, conditions or obligations of any of
its governing documents; and (vi) the Borrower does not require the consent of
any party with respect to this Note, the other Loan Documents or the Facility
except for such consents that have been obtained.

(e)    The Borrower covenants and agrees to take all such additional actions and
promptly provide to the Bank all additional documents, statements and
information as the Bank may require from time to time, in its discretion, in
connection with the SBA’s requirements or requests under or in respect of the
Program or the general standard operating procedures of the SBA.

(f)    The Borrower authorizes and directs the Bank to disburse the proceeds of
the Facility and to direct payments due under the Facility in accordance with
the Disbursement and Payment Authorization Instructions attached to this Note as
Exhibit A.

8.    Other Loan Documents. Notwithstanding any provision to the contrary in any
Loan Document or any other collateral security documents that may have been or
may in the future be executed and delivered to the Bank, or an agent acting on
behalf of the Bank, to secure any obligations of the Borrower to the Bank, this
Note is not intended to be secured by real property, and the applicability of
any lien on such real property to secure this Note is expressly disclaimed by
the Bank.

9.    Events of Default. The occurrence of any of the following events will be
deemed to be an “Event of Default” under this Note: (i) the nonpayment of any
principal, interest or other indebtedness under this Note when due; (ii) the
occurrence of any event of default or any default and the lapse of any notice or
cure period, or the Borrower’s failure to observe or perform any covenant or
other agreement, under or contained in any Loan Document; (iii) the filing by or
against the Borrower of any proceeding in bankruptcy, receivership, insolvency,
reorganization, liquidation, conservatorship or similar proceeding (and, in the
case of any such proceeding instituted against the Borrower, such proceeding is
not dismissed or stayed within 30 days of the commencement thereof, provided
that the Bank shall not be obligated to advance additional funds hereunder
during such period); (iv) any assignment by the Borrower for the benefit of
creditors, or any levy, garnishment, attachment or similar proceeding is
instituted against any property of the Borrower held by or deposited with the
Bank; (v) the commencement of any foreclosure or forfeiture proceeding,
execution or attachment against any collateral securing the obligations of the
Borrower to the Bank; (vi) the entry of a final judgment against the Borrower
and the failure of the Borrower to discharge the judgment within ten (10) days
of the entry thereof; (vii) any change in the Borrower’s equity ownership (if
not a public company), or any merger, consolidation, division or other
reorganization of, with or by the Borrower, or the sale or other transfer of all
or any substantial part of the Borrower’s property or assets, except as
otherwise permitted by the Bank; (viii) any change in the Borrower’s business,
assets, operations, financial condition or results of operations that has or
could reasonably be expected to have any material adverse effect on the
Borrower; (ix) the Borrower ceases doing business as a going concern; (x) any
representation or warranty made by the Borrower to the Bank in any Loan Document
or any other documents now or in the future evidencing or securing the
obligations of the Borrower to the Bank, is false,

 

-3-



--------------------------------------------------------------------------------

erroneous or misleading in any material respect; (xi) the death, incarceration,
indictment or legal incompetency of any individual Borrower or, if the Borrower
is a partnership or limited liability company, the death, incarceration,
indictment or legal incompetency of any individual general partner or member; or
(xii) failure of the Borrower to notify the Bank within ten (10) days of any
change of the Borrower’s address.

Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law. The Borrower acknowledges that upon the occurrence of an
Event of Default, SBA, as defined below, may be required to pay the Lender under
the SBA guarantee, and SBA may then seek recovery on the Facility (to the extent
any balance remains after loan forgiveness).

10.    Right of Setoff. In addition to all rights of setoff against the
Borrower’s money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Borrower’s obligations to the Bank under
this Note and to the extent permitted by law, a contractual right of setoff
against all of the Borrower’s deposits, moneys, securities and other property
now or hereafter in the possession of or on deposit with, or in transit to the
Bank or any other direct or indirect subsidiary of The PNC Financial Services
Group, Inc., whether held in a general or special account or deposit, whether
held jointly with someone else, or whether held for safekeeping or otherwise,
excluding, however, all IRA, Keogh, and trust accounts. Every such right of
setoff may be exercised without demand upon or notice to the Borrower upon the
occurrence of an Event of Default. Every such right of setoff shall be deemed to
have been exercised immediately upon the occurrence of an Event of Default
hereunder without any action of the Bank, although the Bank may enter such
setoff on its books and records at a later time.

11.    Financial and Other Information. Within forty five (45) days after the
Bank’s request, the Borrower agrees to deliver any financial and other business
and ownership information concerning the Borrower that the Bank may request from
time to time, such as annual and interim financial statements (all of which
shall be prepared in accordance with generally accepted accounting principles),
federal income tax returns. The Borrower also agrees to deliver to the Bank,
promptly upon the Bank’s request, certification(s) of beneficial owners in the
form requested by the Bank (as executed and delivered to the Bank on or prior to
the date of this Note and updated from time to time, the “Certification of
Beneficial Owners”). If the Borrower was required to execute and deliver to the
Bank a Certification of Beneficial Owners, (a) the Borrower represents and
warrants, as of the date of this Note and as of the date each updated
Certification of Beneficial Owners is provided to the Bank, that the information
in the Certification of Beneficial Owners is true, complete and correct, and
(b) the Borrower agrees to provide confirmation of the accuracy of the
information set forth in the Certification of Beneficial Owners, or deliver a
new Certification of Beneficial Owners in form and substance acceptable to the
Bank, as and when requested by the Bank and/or when any individual identified on
the most recent Certification of Beneficial Owners provided to the Bank as a
controlling party and/or a direct or indirect individual owner has changed. The
Borrower further agrees to provide such other information and documentation as
may reasonably be requested by the Bank from time to time for purposes of
compliance by the Bank with applicable laws (including without limitation the
USA PATRIOT Act and other “know your customer” and anti-money laundering rules
and regulations), and any policy or procedure implemented by the Bank to comply
therewith. Additionally, the Borrower will keep books and records in a manner
satisfactory to the Bank and allow the Bank and SBA to inspect and audit books,
records and papers relating to the Borrower’s financial or business condition.

12.    Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Bank, as of the date of this Note, the date of
each advance of proceeds under the Facility, the date

 

-4-



--------------------------------------------------------------------------------

of any renewal, extension or modification of the Facility, and at all times
until the Facility has been terminated and all amounts thereunder have been
indefeasibly paid in full, that: (a) no Covered Entity (i) is a Sanctioned
Person; (ii) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person; or (iii) does business in or with, or
derives any of its operating income from investments in or transactions with,
any Sanctioned Country or Sanctioned Person in violation of any law, regulation,
order or directive enforced by any Compliance Authority; (b) the proceeds of the
Facility will not be used to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (c) the funds used to repay the Facility are not derived
from any unlawful activity; and (d) each Covered Entity is in compliance with,
and no Covered Entity engages in any dealings or transactions prohibited by, any
laws of the United States, including but not limited to any Anti-Terrorism Laws.
Borrower covenants and agrees that it shall immediately notify the Bank in
writing upon the occurrence of a Reportable Compliance Event.

As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.

13.    Release and Indemnity. The Borrower agrees to indemnify each of the Bank,
each legal entity, if any, who controls, is controlled by or is under common
control with the Bank, and each of their respective directors, officers and
employees (the “Indemnified Parties”), and to defend and hold each Indemnified
Party harmless from and against any and all claims, damages, losses, liabilities
and expenses (including all fees and charges of internal or external counsel
with whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including the Borrower or any person or entity claiming derivatively
on behalf of the Borrower), in connection with or arising out of the Program or
relating to the matters referred to in this Note or in the other Loan Documents
or the use of any advance hereunder, whether (a) arising from or incurred in
connection with any breach of a representation, warranty or covenant by the
Borrower, or (b) arising out of or resulting from any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority; provided, however, that the foregoing indemnity
shall not apply to any claims, damages, losses, liabilities and expenses solely
attributable to an Indemnified Party’s gross negligence or willful misconduct.
The release and indemnity agreements contained in this paragraph shall survive
the termination of this Note, payment of any advance hereunder and the
assignment of any rights hereunder. The Borrower may participate at its expense
in the defense of any such action or claim.

14.    Miscellaneous. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to

 

-5-



--------------------------------------------------------------------------------

borrowing requests or as otherwise provided in this Note) and will be effective
upon receipt. Notices may be given in any manner to which the parties may agree.
Without limiting the foregoing, first-class mail, postage prepaid, facsimile
transmission and commercial courier service are hereby agreed to as acceptable
methods for giving Notices. In addition, the parties agree that Notices may be
sent electronically to any electronic address provided by a party from time to
time. Notices may be sent to a party’s address as set forth above or to such
other address as any party may give to the other for such purpose in accordance
with this paragraph. No delay or omission on the Bank’s part to exercise any
right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the Bank’s action or
inaction impair any such right or power. The Bank’s rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies which
the Bank may have under other agreements, at law or in equity. No modification,
amendment or waiver of, or consent to any departure by the Borrower from, any
provision of this Note will be effective unless made in a writing signed by the
Bank, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Notwithstanding the foregoing, the
Bank may modify this Note for the purposes of completing missing content or
correcting erroneous content, without the need for a written amendment, provided
that the Bank shall send a copy of any such modification to the Borrower (which
notice may be given by electronic mail). The Borrower agrees to pay on demand,
to the extent permitted by law, all costs and expenses incurred by the Bank in
the enforcement of its rights in this Note and in any security therefor,
including without limitation reasonable fees and expenses of the Bank’s counsel.
If any provision of this Note is found to be invalid, illegal or unenforceable
in any respect by a court, all the other provisions of this Note will remain in
full force and effect. The Borrower and all other makers and indorsers of this
Note hereby forever waive presentment, protest, notice of dishonor and notice of
non-payment. The Borrower also waives all defenses based on suretyship or
impairment of collateral. If this Note is executed by more than one Borrower,
the obligations of such persons or entities hereunder will be joint and several.
This Note shall bind the Borrower and its heirs, executors, administrators,
successors and assigns, and the benefits hereof shall inure to the benefit of
the Bank and its successors and assigns; provided, however, that the Borrower
may not assign this Note in whole or in part without the Bank’s written consent
and the Bank at any time may assign this Note in whole or in part.

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State of Delaware. THIS NOTE WILL BE INTERPRETED AND THE RIGHTS
AND LIABILITIES OF THE BANK AND THE BORROWER DETERMINED IN ACCORDANCE WITH
(I) FEDERAL REGULATIONS, AND (II) TO THE EXTENT NOT PREEMPTED BY FEDERAL LAWS OR
REGULATIONS, THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ITS CONFLICT OF LAWS
RULES, INCLUDING WITHOUT LIMITATION THE ELECTRONIC TRANSACTIONS ACT (OR
EQUIVALENT) IN EFFECT IN THE STATE OF DELAWARE (OR, TO THE EXTENT CONTROLLING,
THE LAWS OF THE UNITED STATES OF AMERICA, INCLUDING WITHOUT LIMITATION THE
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT). The Borrower hereby
irrevocably consents to the exclusive jurisdiction of any state or federal court
in the State of Delaware; provided that nothing contained in this Note will
prevent the Bank from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction. The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.

15.    Commercial Purpose. The Borrower represents that the indebtedness
evidenced by this Note is being incurred by the Borrower solely for the purpose
of acquiring or carrying on a business, professional or commercial activity, and
not for personal, family or household purposes.

16.    USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

 

-6-



--------------------------------------------------------------------------------

17.    Authorization to Obtain Credit Reports. By signing below, each person,
who is signing in his or her individual capacity, requests and provides written
authorization to the Bank or its designee (and any assignee or potential
assignee hereof) to obtain such individual’s personal credit profile from one or
more national credit bureaus. This authorization extends to obtaining a credit
profile in (i) considering an application for credit that is evidenced,
guaranteed or secured by this document, (ii) assessing creditworthiness and
(iii) considering extensions of credit, including on an ongoing basis, as
necessary for the purposes of (a) update, renewal or extension of such credit or
additional credit, (b) reviewing, administering or collecting the resulting
account and (c) reporting on the repayment and satisfaction of such credit
obligations. By signing below, such individual further ratifies and confirms his
or her prior requests and authorizations with respect to the matters set forth
herein. For the avoidance of doubt, this provision does not apply to persons
signing below in their capacities as officers or other authorized
representatives of entities, organizations or governmental bodies.

18.    Electronic Signatures and Records. Notwithstanding any other provision
herein, the Borrower agrees that this Note, the Loan Documents, any amendments
thereto, and any other information, notice, signature card, agreement or
authorization related thereto (each, a “Communication”) may, at the Bank’s
option, be in the form of an electronic record. Any Communication may, at the
Bank’s option, be signed or executed using electronic signatures. For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Bank of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format) for transmission, delivery and/or retention.

19.    Depository. Unless the Bank otherwise agrees, the Borrower will establish
and maintain with the Bank the Borrower’s primary depository accounts.

20.    Federal Law. When the U.S. Small Business Administration (“SBA”) is the
holder, this Note will be interpreted and enforced under federal law, including
SBA regulations. The Bank or SBA may use state or local procedures for filing
papers, recording documents, giving notice, foreclosing liens, and other
purposes. By using such procedures, SBA does not waive any federal immunity from
state or local control, penalty, tax, or liability. As to this Note, the
Borrower may not claim or assert against SBA any local or state law to deny any
obligation, defeat any claim of SBA, or preempt federal law.

21.    DISPUTE RESOLUTION.

(a)    WAIVER OF JURY TRIAL. FOR ANY DISPUTE THAT IS NOT ARBITRATED, .AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND THE BANK IRREVOCABLY WAIVES
ANY AND ALL RIGHTS THE BORROWER OR THE BANK MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF
SUCH DOCUMENTS. THE BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY.

(b)    ARBITRATION OF DISPUTES. The Borrower or the Bank may elect to submit any
and all disputes arising out of or relating to the Loan Documents or any breach
thereof (a “Dispute”) to binding arbitration

(i)    Arbitration. Any arbitration shall be conducted pursuant to and in
accordance with the AAA Commercial Arbitration Rules and, where applicable, the
Supplementary Rules for Large, Complex Commercial Disputes, and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Such arbitration shall be conducted in a mutually
acceptable location. Except as expressly set forth below, the procedures
specified herein shall be the sole and exclusive procedures for the resolution
of Disputes; provided, however, that the Borrower or the Bank may seek
provisional or ancillary remedies, such as preliminary injunctive relief, from a
court having jurisdiction, before, during or after the pendency of any
arbitration proceeding. The institution and maintenance of any action for such
judicial relief, or pursuit of provisional or ancillary remedies, shall not
constitute a

 

-7-



--------------------------------------------------------------------------------

waiver of the right or obligation of any party to submit any claim or dispute to
arbitration. Nothing herein shall in any way limit or modify any remedies
available to the Bank under the Loan Documents or otherwise at law or in equity.

(ii)    Motion Practice. In any arbitration hereunder, the arbitrator(s) shall
decide any pre-hearing motions which are substantially similar to pre-hearing
motions to dismiss for failure to state a claim or motions for summary
adjudication.

(iii)    Discovery. Discovery shall be limited to the pre-hearing exchange of
all documents which the Borrower and the Bank intend to introduce at the hearing
and any expert reports prepared by any expert who will testify at the hearing.

(iv)    Sequential Hearing Days. At the administrative conference conducted by
the AAA, the Borrower and the Bank and the AAA shall determine how to ensure
that the hearing is started and completed on sequential hearing days. Potential
arbitrators shall be informed of the anticipated length of the hearing and they
shall not be subject to appointment unless they agree to abide by the parties’
intent that, absent exigent circumstances, the hearing shall be conducted on
sequential days.

(v)    Award. The award of the arbitrator(s) shall be accompanied by a statement
of the reasons upon which such award is based.

(vi)    Fees and Expenses. The Borrower and the Bank shall each bear equally all
fees and costs and expenses of the arbitration, and each shall bear its own
legal fees and expenses and the costs of its experts and witnesses; provided,
however, that if the arbitration panel shall award to a party substantially all
relief sought by such party, then, notwithstanding any applicable governing law
provisions, the other party shall pay all costs, fees and expenses incurred by
the prevailing party and such costs, fees and expenses shall be included in such
award.

(vii)    Confidentiality of Disputes. The entire procedure shall be confidential
and none of the parties nor arbitrator(s) may disclose the existence, content,
or results of any arbitration hereunder without the written consent of all
parties to the Dispute, except (i) to the extent disclosure is required to
enforce any applicable arbitration award or may otherwise be required by law and
(ii) that either party may make such disclosures to its regulators, auditors,
accountants, attorneys and insurance representatives. No conduct, statements,
promises, offers, views, or opinions of any party involved in an arbitration
hereunder shall be discoverable or admissible for any purposes in litigation or
other proceedings involving the parties to the Dispute and shall not be
disclosed to anyone not an agent, employee, expert, witness, or representative
for any of such parties.

(viii)    CLASS ACTION WAIVER. THE BORROWER HEREBY WAIVES, WITH RESPECT TO ANY
DISPUTE: (I) THE RIGHT TO PARTICIPATE IN A CLASS ACTION, PRIVATE ATTORNEY
GENERAL ACTION OR OTHER REPRESENTATIVE ACTION IN COURT OR IN ARBITRATION, EITHER
AS A CLASS REPRESENTATIVE OR CLASS MEMBER; AND (II) THE RIGHT TO JOIN OR
CONSOLIDATE CLAIMS WITH CLAIMS OF ANY OTHER PERSON. The foregoing waiver is
referred to herein as the “class action waiver”. The Bank and the Borrower agree
that no arbitrator shall have authority to conduct any arbitration in violation
of the class action waiver or to issue any relief that applies to any person or
entity other than the Borrower and/or the Bank individually. The parties
acknowledge that this class action waiver is material and essential to the
arbitration of any claims and is non-severable from this Dispute Resolution
section. If the class action waiver is voided found unenforceable, or limited
with respect to any claim for which the Borrower seeks class-wide relief, then
this Dispute Resolution section (except for this sentence) shall be null and
void with respect to such claim, subject to the right to appeal the limitation
or invalidation of the class action waiver. However, this Dispute Resolution
section shall remain valid with respect to all other claims and Disputes. The
parties acknowledge and agree that under no circumstances will a class action be
arbitrated.

 

-8-



--------------------------------------------------------------------------------

(ix)    Applicability of Federal Arbitration Act. This Note evidences
transaction(s) in interstate commerce, and thus the Federal Arbitration Act
governs the interpretation and enforcement of this Dispute Resolution section.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

-9-



--------------------------------------------------------------------------------

If the Borrower is a legal entity, the undersigned certifies to the Bank that
the undersigned (individually and collectively if more than one, the “Authorized
Representative”) is and was authorized and directed to (i) execute and deliver,
including to electronically execute and deliver, in the name of and on behalf of
the Borrower, this Note and any other documents executed in connection with this
Note or the Facility, all in such form as may be requested by the Bank or
required under the Program and any of which may contain a provision waiving the
right to trial by jury; (ii) execute and deliver to or in favor of, including to
electronically execute and deliver to or in favor of, the Bank any amendments,
modifications, renewals or supplements of or to any of the foregoing agreements,
documents or instruments; (iii) take any other action requested, required or
deemed advisable by the Bank in order to effectuate the foregoing; and
(iv) delegate the foregoing duties to other representatives of the Borrower. The
undersigned further certifies that the Authorized Representative holds the
office, title or status with the Borrower specified below the Authorized
Representative’s signature.

The Borrower acknowledges that it has read and understands all the provisions of
this Note, including the waiver of jury trial, arbitration and class action
waiver, and has been advised by counsel as necessary or appropriate, or has
elected not to seek the advice of counsel.

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

RECRO PHARMA INC By:   /s/ Ryan Lake Ryan Lake, Secretary

(SEAL)

 

-10-



--------------------------------------------------------------------------------

EXHIBIT A

TO PAYCHECK PROTECTION PROGRAM TERM NOTE

DISBURSEMENT AND PAYMENT AUTHORIZATION INSTRUCTIONS

Loan Disbursement Authorization:

Borrower authorizes and directs the Bank to disburse the proceeds of the
Facility as directed below. Each authorized representative of the Borrower is
authorized to make this request, the Bank is entitled to rely conclusively on
the below instructions to make disbursements in the amount and manner specified.

Disbursements

Disburse the proceeds of the Facility into the Borrower’s demand deposit account
with PNC Bank, Account No.

Automatic Payment Authorization Under Facility:

The Borrower irrevocably authorizes and directs the Bank to charge any deposit
account identified above and maintained at the Bank (or such other account at
the Bank as the undersigned may designate to the Bank in writing from time to
time) for all payments of principal and interest due or fees on the Facility,
and to debit such account for the amount of such payments on the date each
payment is due. The Borrower acknowledges and agrees that, to the extent there
are insufficient funds in any such account to pay the required amounts when due,
the Borrower shall immediately pay to the Bank all sums remaining unpaid. This
authorization supplements, and does not limit, the Bank’s rights under the
promissory note(s) and other documents evidencing or securing the Facility. The
Bank is entitled to rely conclusively on this authorization until this
authorization is terminated by the Bank or the Borrower, and the Bank has had a
reasonable time to act thereon.

 

-11-



--------------------------------------------------------------------------------

LOGO [g900736g81x69.jpg]

Paycheck Protection Program Certification

May 12, 2020

RECRO PHARMA INC (the “Borrower”) has applied to PNC Bank, National Association
(the “Bank”) for a Small Business Association (“SBA”) 7(a) Paycheck Protection
Program loan (the “PPP Loan”).

The below signer understands that the statements made in this certification are
part of the agreement with the Bank and that the Bank will rely on these
statements when deciding whether or not to make the PPP Loan.

I certify, acknowledge and agree that (a) if the Borrower is not a natural
person, I am an authorized officer of the Borrower and am authorized on behalf
of the Borrower to certify to the statements provided below, and (b) if the
Borrower is a natural person, the undersigned certifies to the statements below,
and (c) in either case, the following are true and correct statements:

 

  1.

The Borrower was in operation on February 15, 2020 and, if Borrower is not a
self-employed worker or independent contractor, had employees for whom it paid
salaries and payroll taxes.

  2.

The uncertainty of current economic conditions makes necessary the PPP Loan
request to support the ongoing operations of the Borrower.

  3.

The proceeds of the PPP Loan will be used to retain workers and maintain payroll
or make mortgage interest payments, lease payments, and utility payments; and at
least 75 percent of the proceeds of the PPP Loan will be used for payroll
expenses. If the funds are knowingly used for unauthorized purposes, the federal
government may hold the undersigned and the Borrower legally liable such as for
charges of fraud.

  4.

Documentation verifying the number of full-time equivalent employees on the
Borrower’s payroll as well as the dollar amounts of payroll costs, covered
mortgage interest payments, covered rent payments, and covered utilities for the
eight week period following the disbursement of the PPP Loan will be provided to
the Bank.

  5.

The Borrower understands and agrees that loan forgiveness may be provided if the
Borrower uses all of the loan proceeds for documented payroll costs, covered
mortgage interest payments, covered rent payments, and covered utilities. The
actual amount forgiven will be determined in accordance with the requirements of
the Program, including the provisions of Section 1106 of the Coronavirus Aid,
Relief, and Economic Security Act (CARES Act) (P.L. 116-136), and in no event
may more than 25 percent of the forgiven amount be attributable to non-payroll
costs.

  6.

The Borrower does not have any other PPP Loan applications pending and will not
apply for another PPP Loan. During the period beginning on February 15, 2020 and
ending on December 31, 2020 Borrower has not received and will not receive
another PPP Loan.

  7.

The Borrower shall notify the Bank if the Borrower received an SBA Economic
Injury Disaster Loan (“EIDL”) between January 31, 2020 and April 3, 2020 and the
proceeds of such EIDL were or are used to retain workers and maintain payroll;
in such circumstances the proceeds of the PPP Loan must be used to refinance any
such EIDL.

  8.

The information provided in the PPP Loan application and the information
provided in all supporting documents and forms is true and accurate in all
material respects. Each of the undersigned understands that knowingly making a
false statement to obtain a guaranteed loan from SBA is punishable under the
law, including under 18 USC 1001 and 3571 by imprisonment of not more than five
years and/or a fine of up to $250,000; under 15 USC 645 by imprisonment of not
more than two years and/or a fine of not more than $5,000; and if submitted to a
federally insured institution, under 18 USC 1014 by imprisonment of not more
than thirty years and/or a fine of not more than $1,000,000.

 

-1-



--------------------------------------------------------------------------------

  9.

The Borrower acknowledges that the Bank will confirm the eligible PPP Loan
amount using the Borrower’s information that it has submitted, including without
limitation, tax returns and tax transcripts (collectively, the “Tax
Information”). The Borrower affirms that the Tax Information is identical to
that submitted to the Internal Revenue Service. The Borrower also understands,
acknowledges, and agrees that the Bank can share the Borrower’s Tax Information
with (i) the SBA’s authorized representatives, including authorized
representatives of the SBA Office of Inspector General, (ii) the Bank’s
affiliates, and its and their respective directors, officers, employees, agents
and advisors (the “Representatives”), and (iii) any actual or potential owners
of a credit facility extended by the Bank or its Representatives to the
Borrower, any acquirers of any beneficial or other interest in such credit
facility, guarantor, servicers or service providers for such parties, and their
successors and/or assigns (the “Other Loan Participants”) for the purpose of
(w) compliance with SBA loan program requirements and all SBA reviews,
(x) originating, maintaining, managing, monitoring, servicing, selling,
insuring, and securitizing a credit facility; (y) enforcing any of its rights or
remedies under the loan documents applicable to such credit facility (including,
without limitation, in connection with any collection action related thereto) or
(z) as otherwise permitted by applicable laws, including state and federal
privacy and data security laws, or if required to do so by legal process,
regulation or law, or in defense of any claims or causes of action against the
Bank or any of its Representatives.

 

RECRO PHARMA INC By:   /s/ Ryan Lake Ryan Lake, Secretary

(SEAL)

 

-2-